Clifford F. Brown, J.,
dissenting.
In my view the sanction of public reprimand is sufficient in this case when the nature of the professional misconduct and the respondent’s socio-economic circumstances are thoroughly studied. Furthermore, a public reprimand would be within the spirit, if not the letter of the law, announced by the United States Supreme Court in N.A.A.C.P. v. Button (1963) 371 U.S. 415, and Brotherhood of RR. Trainmen v. Virginia (1964), 377 U.S. 1, where no sanction is imposed for certain categories of referrals of cases and legal matters by organizations to lawyers.